 Case 8:18-bk-13311-CB         Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53          Desc
                                 Main Document    Page 1 of 6


 1   William N. Lobel, SBN 93202
     PACHULSKI STANG ZIEHL & JONES LLP
 2   650 Town Center Drive, Suite 1500
     Costa Mesa, CA 92626
 3   Tel: 714-384-4740
     Fax: 714-384-4741
 4   wlobel@pszjlaw.com

 5   Attorneys for Ruby’s Diners, Inc., et al.,
     Debtors and Debtors-in-Possession
 6

 7                           UNITED STATES BANKRUPTCY COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 9   In re:                                        Chapter 11
10   RUBY’S DINER, INC., a California              Case No. 8:18-bk-13311-CB
     corporation, et al.,
11                                                 (Jointly Administered With Case Nos.
              Debtors and Debtors-in-Possession.   8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
12                                                 13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
     Affects:                                      CB; 8:18-bk-13202-CB)
13
         All Debtors
14                                                 STIPULATION BETWEEN DEBTORS AND US
                                                   FOODS, INC. EXTENDING TIME TO RESPOND
         RUBY’S DINER, INC., ONLY
15                                                 TO AMENDED JOINT DISCLOSURE
                                                   STATEMENT
16       RUBY’S SOCAL DINERS, LLC, ONLY

17       RUBY’S QUALITY DINERS, LLC,

18   ONLY
19                                                 Hearing Date and Time:
         RUBY’S HUNTINGTON BEACH, LTD.,
20                                                 Date:        October 23, 2019
     ONLY
                                                   Time:        10:00 a.m.
21                                                 Courtroom:   5D
         RUBY’S LAGUNA HILLS, LTD. ONLY            Address:     411 West Fourth Street
22                                                              Santa Ana, CA 92701
         RUBY’S OCEANSIDE, LTD., ONLY
23

24       RUBY’S PALM SPRINGS, LTD., ONLY

25

26

27

28


     DOCS_LA:324980.2
 Case 8:18-bk-13311-CB         Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53                Desc
                                 Main Document    Page 2 of 6


 1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
     JUDGE:
 2
            Ruby’s Diner, Inc., a California corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware
 3
     limited liability company (“SoCal Diners”), Ruby’s Quality Diners, LLC, a Delaware limited
 4
     liability company (“Quality”), Ruby’s Huntington Beach, Ltd., a California limited partnership
 5
     (“Ruby’s Huntington Beach”), Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s
 6
     Oceanside”), and Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s Palm
 7
     Springs”) (collectively, without RDI, the “SoCal Debtors” and, with RDI, the “RDI Debtors”), along
 8
     with Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an entity affiliated with the
 9
     RDI Debtors through common ownership and control, are debtors and debtors in possession in
10
     chapter 11 proceedings pending in this Court (collectively, the RDI Debtors and RFS are referred to
11
     as the “Debtors”) and US Foods, Inc. (“US Foods” and, together with the Debtors, the “Parties”), by
12
     and through their undersigned counsel, hereby enter into this Stipulation as follows:
13
                                                  RECITALS
14
            A.      On October 1, 2019, the Debtors filed their First Amended Joint Chapter 11 Plan of
15
     Reorganization (the “Plan”) and their related First Amended Disclosure Statement Describing First
16
     Amended Joint Chapter 11 Plan of Reorganization (the “Disclosure Statement”).
17
            B.      Concurrently therewith, the Debtors filed their Motion for an Order (I) Approving
18
     Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Approving Form and Manner of
19
     Notice of Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of
20
     Votes to Accept or Reject Plan; and (V) Establishing the Deadline and Procedures for Filing
21
     Objections to Confirmation of the Plan (the “Motion”).
22
            C.      A hearing on approval of the Disclosure Statement and the Motion is scheduled for
23
     October 23, 2019 (the “Hearing”).
24
            D.      With the exception of Pillsbury Winthrop Shaw Pittman LLP (which requested and
25
     was granted no less than 14-days to file a response to the Disclosure Statement after the filing
26
     thereof), responses to the Disclosure Statement and Motion are due on October 9, 2019.
27

28


                                                        2
 Case 8:18-bk-13311-CB         Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53                Desc
                                 Main Document    Page 3 of 6


           )     7KH3DUWLHVDUHFXUUHQWO\LQWKHSURFHVVRIDWWHPSWLQJWRDGGUHVV86)RRGV¶FRPPHQWV

    WRWKH'LVFORVXUH6WDWHPHQWDQGKDYHDJUHHGWRH[WHQGWKHGHDGOLQHIRU86)RRGVWRUHVSRQGWRWKH

    'LVFORVXUH6WDWHPHQWDQG0RWLRQXQWLO2FWREHU

                                             67,38/$7,21

           ,7,667,38/$7('E\WKHXQGHUVLJQHG3DUWLHVWKDWWKHGHDGOLQHIRU86)RRGVWRILOHDQ\

    UHVSRQVHWRWKH'LVFORVXUH6WDWHPHQWDQG0RWLRQLVH[WHQGHGWR2FWREHU

 
       'DWHG2FWREHUBB
                                                 3$&+8/6.,67$1*=,(+/ -21(6//3
 

 
                                                  %\ V:LOOLDP1/REHO
                                                             :LOOLDP1/REHO
                                                         $WWRUQH\VIRU5XE\¶V'LQHU,QFet al.,'HEWRUV
                                                      DQG'HEWRUVLQ3RVVHVVLRQ

                    8
       'DWHG2FWREHUBB                   7+(2'25$25,1*+(53&


                                                  %\
                                                                 (ULF-)URPPH
                                                            $WWRUQH\VIRU5XE\¶V)UDQFKLVLQJ6\VWHPV
                                                         ,QF'HEWRUDQG'HEWRULQ3RVVHVVLRQ



       'DWHG2FWREHUBB                 %5<$1&$9(/(,*+7213$,61(5//3


                                               %\
                                                                   $DURQ'DYLV
                                                          $WWRUQH\VIRU86)RRGV,QF


















                                                        
Case 8:18-bk-13311-CB   Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53   Desc
                          Main Document    Page 4 of 6
        Case 8:18-bk-13311-CB                   Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53                                      Desc
                                                  Main Document    Page 5 of 6



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: STIPULATION BETWEEN DEBTORS AND US
FOODS., INC. EXTENDING TIME TO RESPOND TO AMENDED JOINT DISCLOSURE STATEMENT
thereof will be served or was served (a) on the judge in chamber in the form and manner required by LBR
5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/9/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on _________, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/9/2019                   Nancy Lockwood                                                   /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 444 Filed 10/09/19 Entered 10/09/19 12:01:53                                      Desc
                                                  Main Document    Page 6 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
